Case 2:18-cv-00002-BMM Document 143-16 Filed 03/19/20 Page 1 of 5


  We also talked about retirement. I do not believe that we talked numbers, but asking
  employees and contractors to work at least five seasons before providing them
  retirement benefits seems like a good incentive to keep people around. It probably
  goes without saying that folks that have been with Big Sky for more than five years
  would receive retroactive credit.

  If that is something Big Sky/ Boyne can do, we should meet again and I can shake
  Ian's hand.

  I understand we are all busy with the holidays. I would appreciate it if you could get
  back to me by the second week in January.

  And thanks again for the complimentary lift tickets--I'll be sure to say hi to Steve.

  Best regards,


  On Fri, Dec 16, 2016 at 11:57 AM John Meyer <John@cottonwoodlaw.org> wrote:
    Great. Look forward to it.

    Have a good weekend Taylor.
    On Thu, Dec 15, 2016 at 9:15 AM Middleton,Taylor
    <tmiddleton@bigskyresort.com> wrote:
       Zoccalo it is. 1045 AM this Tuesday. Thanks Taylor

       From: greendefense@gmail.com [mailto:greendefense@gmail.com] On Behalf Of John
       Meyer
       Sent: Wednesday, December 14, 2016 9:56 PM
       To: Middleton,Taylor
       Cc: Ian McIntosh
       Subject: Re: Accident Report

       Sure thing.

       How about the Nova or Zoccalo?

       On Mon, Dec 12, 2016 at 5:21 PM, Middleton,Taylor
       <tmiddleton@bigskyresort.com> wrote:
       John,

       Can we push it back to 1045 AM. Anywhere near downtown will work for me. Just
       let me know where.

       Taylor

      From: John Meyer [mailto:John@cottonwoodlaw.org]
      Sent: Monday, December 12, 2016 3:41 PM
      To: Ian McIntosh
                                                                                 000081
Case 2:18-cv-00002-BMM Document 143-16 Filed 03/19/20 Page 2 of 5

      To: Ian McIntosh
      Cc: Middleton,Taylor
      Subject: Re: Accident Report

      Thanks Ian.

      Taylor, perhaps we can still meet and not talk about the accident? I believe you
      may know my fiancé Amanda Eggert at Outlaw Partners?

      On Mon, Dec 12, 2016 at 2:47 PM Ian McIntosh
      <imcintosh@crowleyfleck.com> wrote:


        I believe I have a deposition in SLC next Tuesday, 12/20, but I'm out of the
        office and need to double check.


        Ian McIntosh
        (406)522-4521
        imcintosh@crowleyfleck.com


        NOTICE: THIS ELECTRONIC MAIL TRANSMISSION MAY
        CONSTITUTE AN ATTORNEY-CLIENT COMMUNICATION THAT IS
        PRIVILEGED AT LAW. IT IS NOT INTENDED FOR TRANSMISSION
        TO, OR RECEIPT BY, ANY UNAUTHORIZED PERSONS. IF YOU HAVE
        RECEIVED THIS ELECTRONIC MAIL TRANSMISSION IN ERROR,
        PLEASE DELETE IT FROM YOUR SYSTEM WITHOUT COPYING IT,
        AND NOTIFY THE SENDER BY REPLY E-MAIL OR BY CALLING
        CROWLEY FLECK PLLP AT 406-252-3441, SO THAT OUR ADDRESS
        RECORD CAN BE CORRECTED.

        This email has been scanned for email related threats and delivered safely by
        Mimecast. For more information please visit http://www.mimecast.com

        On Dec 12, 2016, at 2:11 PM, John Meyer <John@cottonwoodlaw.org>
        wrote:

               Hi Taylor,

               Next Tuesday in Bozeman works for me. Ian, can you join?



               On Mon, Dec 12, 2016 at 2:06 PM, Middleton,Taylor
               <tmiddleton@bigskyresort.com> wrote:
               I am available in Big Sky Tuesday or Friday at 10 AM, Next Tuesday in
               Bozeman at 10 AM.

                                                                                  000082
Case 2:18-cv-00002-BMM Document 143-16 Filed 03/19/20 Page 3 of 5


             From: greendefense@gmail.com [mailto:greendefense@gmail.com] On
             Behalf Of John Meyer
             Sent: Friday, December 09, 2016 3:16 PM
             To: Ian McIntosh; Middleton,Taylor
             Subject: Re: Accident Report

             Hi Ian,

             I received the report. Thank you.

             Are you two available for tea next week?

             Taylor, can you tell me whether the employees at Big Sky have
             health insurance and retirement benefits?

             Thank you,

             On Thu, Dec 8, 2016 at 8:35 AM, John Meyer
             <John@cottonwoodlaw.org> wrote:
             Hi Ian,

             Email is fine.

             Thank you,

             On Thu, Dec 8, 2016 at 8:16 AM Ian McIntosh
             <imcintosh@crowleyfleck.com> wrote:


               John:

               Thanks for your email. I am preparing a copy of the accident
               invesYgaYon for you and will have it to you today or tomorrow at
               the latest. Please let me know if you would like us to provide you
               with paper, a disk, or whether we can simply email the documents
               to you. Thanks.

               Ian McIntosh
               Crowley Fleck PLLP
               1915 S. 19th Ave
               Bozeman, MT 59718

               Direct Line: (406)522-4521
               imcintosh@crowleyfleck.com



               NOTICE: THIS ELECTRONIC MAIL TRANSMISSION
                                                                              000083
Case 2:18-cv-00002-BMM Document 143-16 Filed 03/19/20 Page 4 of 5

               NOTICE: THIS ELECTRONIC MAIL TRANSMISSION
               MAY CONSTITUTE AN ATTORNEY-CLIENT
               COMMUNICATION THAT IS PRIVILEGED AT LAW. IT IS
               NOT INTENDED FOR TRANSMISSION TO, OR RECEIPT
               BY, ANY UNAUTHORIZED PERSONS. IF YOU HAVE
               RECEIVED THIS ELECTRONIC MAIL TRANSMISSION
               IN ERROR, PLEASE DELETE IT FROM YOUR SYSTEM
               WITHOUT COPYING IT, AND NOTIFY THE SENDER BY
               REPLY E-MAIL OR BY CALLING CROWLEY FLECK
               PLLP AT 406-252-3441, SO THAT OUR ADDRESS
               RECORD CAN BE CORRECTED.

               This email has been scanned for email related threats and
               delivered safely by Mimecast. For more information please
               visit http://www.mimecast.com
               From: greendefense@gmail.com
               [mailto:greendefense@gmail.com] On Behalf Of John Meyer
               Sent: Wednesday, December 07, 2016 10:50 PM
               To: Middleton,Taylor <tmiddleton@bigskyresort.com>
               Cc: Ian McIntosh <imcintosh@crowleyﬂeck.com>
               Subject: Re: Accident Report

               Hi Ian,

               May I please get a copy of the accident and all associated
               documents?

               Thank you.

               On Mon, Dec 5, 2016 at 12:55 PM, Middleton,Taylor
               <tmiddleton@bigskyresort.com> wrote:
                 Hi John,

                 I’m sorry that you were injured while skiing at Big Sky. We’ll
                 help you understand the scenario as best we can. As a ma4er
                 of protocol, all request of this nature are handled by Ian
                 McIntosh who I have copied in this message.

                 Please let me know if I can be of further assistance.

                 Taylor



                 From: greendefense@gmail.com
                 [mailto:greendefense@gmail.com] On Behalf Of John Meyer
                 Sent: Friday, December 02, 2016 8:05 PM
                 To: Middleton,Taylor
                 Subject: Accident Report
                                                                              000084
Case 2:18-cv-00002-BMM Document 143-16 Filed 03/19/20 Page 5 of 5

                    Subject: Accident Report

                    Hi Taylor,

                    My name is John Meyer. I do not think we have met before.

                    I am trying to track down the accident report that was
                    prepared last year after I was injured in a ski accident at Big
                    Sky (December 11, 2015).

                    I'd like all documents associated with the
                    report/investigation.

                    Thank you,

                    --

                    Error! Filename not specified.

                    John Meyer
                    Executive Director & General Counsel
                    Cottonwood Environmental Law Center
                    P.O. Box 412 Bozeman, MT 59771
                    John@Cottonwoodlaw.org
                    (406) 546-0149

                    The information contained herein is privileged and
                    confidential. If you are not the intended recipient, you must
                    delete this email and inform the sender of the error.

                    www.cottonwoodlaw.org




               --

               Error! Filename not specified.

               John Meyer
               Executive Director & General Counsel
               Cottonwood Environmental Law Center
               P.O. Box 412 Bozeman, MT 59771
               John@Cottonwoodlaw.org
               (406) 546-0149

               The information contained herein is privileged and
                                                                                 000085
